Exhibit m (viii) under Form N-1A Exhibit 1 under Item 601/Reg. S-K EXHIBIT K to the Distribution Plan FEDERATED INCOME SECURITIES TRUST: Federated Prudent Global Income Fund Class A Shares This Exhibit K to the Distribution Plan is adopted as of the 15th day of August, 2008, by Federated Income Securities Trust with respect to the Class A Shares of the portfolioof the Trust set forth above. As compensation for the services provided pursuant to this Plan, FSC will be paid a monthly fee computed at the annual rate of 0.05 of 1% of the average aggregate net asset value of the Class A Sharesof Federated Income Securities Trust held during the month. Witness the due execution hereof this 1st day of September, 2008. FEDERATED INCOME SECURITIES TRUST By:/s/ J.
